DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all original objections and rejections under 35 USC § 112(b) and 112(d), and invocations of 35 USC § 112(f) previously stated for the original specification, drawings, and claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant's arguments filed on 08/11/2021 have been fully considered but they are not persuasive. 
The applicant(s) presented arguments regarding the rejections for claims 1-6, 8-16, and 21-25 under 35 USC § 103 in the Remarks of 08/11/2021, pages 9-11.
The applicant argues on Pages 9-10 that the combination of Doria and Auner does not 
teach detecting a second object based on at least one of Lidar sensor and map data, and upon determining that the detected low-density area  is a shadow casted by the second object, ignoring the detected low-density area of the original claim 4. The applicant argues that Doria at Paragraphs [0055]-[0056] only teaches filtering out low density areas and not specifically shadows, and Auner at Fig. 2 Elements 240 and 250 as well as Paragraphs [0002], [0087]-[0088], and [0097]-[0098] only teaches detecting an object’s shadow, and combined the 
	The applicant argues on Pages 10-11 that Doria does not disclose applying a filter with a second threshold to the expanded area of the two-dimensional grid map of the original claim 13. The examiner reiterates that Doria in Paragraph [0038] discloses detecting a pixel formation only if there is a predetermined threshold of minimum data points in a certain defined area, i.e. a minimum pixel density/intensity and therefore filtering out those pixel formations not meeting the threshold. The examiner notes that the filter is applied to all areas including the expanded area, and is not required to only be limited to the expanded area as currently claimed.
Therefore, the examiner maintains the applicability of the reference(s) for the reasons above.

Claim Objections
Claim 9 is objected to because of the following informalities: “areathe” in Line 10 should be changed to --area--. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“means for generating…” in claim 21
“means for detecting…” in claims 21 and 22
“means for determining…” in claims 21-25
“means for ignoring…” in claim 21
“means for selecting…” in claim 25
“means for applying…” in claim 25.

Support for “means for generating…” is found in Specification Paragraph [0021] as a processor. 
Support for “means for detecting…” is found in Specification Paragraph [0022] as a processor.
Support for “means for determining…” is found in Specification Paragraphs [0023]-[0025] as a processor.
Support for “means for ignoring…” is found in Specification Paragraphs [0028] as a processor.
Support for “means for selecting…” is found in Specification Paragraph [0025] as a processor.
Support for “means for applying…” is found in Specification Paragraph [0025] as a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the received data" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the remainder of the action, the examiner is interpreting “the received data” to be the data resulting from the receive… limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8-15, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doria et al. (US 2018/0340781, hereinafter Doria; already of record) in view of Auner (US 2020/0042801; already of record).

Regarding claim 9, Doria discloses:
A system (Abstract), comprising:
      a Lidar sensor (Paragraph [0034]); and
      a processor (Fig. 16 Element 210) programmed to:
         generate a two-dimensional grid map including a plurality of grid cells based on 
data received from the Lidar sensor (Paragraphs [0035] and [0037]);
         detect, in the two-dimensional grid map, a low-density area comprising a plurality 
of grid cells with an intensity less than a threshold (Paragraph [0056]);

shape and size of the object); 
	        …
       detect a second object based on at least one of Lidar sensor data and map data 
(Paragraph [0034] and [0051]), and
        …
Doria does not explicitly teach:
         …
         based on the detected low-density area and the determined dimensions of the low-density area, determine that the low-density area represents a physical object;
         …
         upon determining that the detected low-density area is a shadow cast by the second object, ignore the detected low-density area.
However, Doria suggests:
         …
         based on the detected low-density area and the determined dimensions of the low-density area, determine that the low-density area represents a physical object; (Paragraph [0051], [0054], and [0056], i.e. physical objects are detected and can be filtered out based on their physical characteristics, such as their low-density of point data in a point cloud data group and their height. The point cloud data groups represent physical objects, such as a low-density shrubbery that was not filtered out due to its satisfactory height for example)
   …
   upon determining that the detected low-density area is [a low density pixel formation], 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Doria to incorporate the teachings of …based on the detection and determination, determine that the low-density area represents a physical object … upon determining that the detected low-density area is [a low density pixel formation], ignore the detected low-density area, as inferred by Doria. Doing so would reduce storage and/or bandwidth requirements by filtering out non-significant voxels, as suggested by Doria (Paragraph [0032]).
Doria neither discloses nor suggests:
         …      
         upon determining that the detected low-density area is a shadow casted by the second object, [take appropriate action].
However in the same field of endeavor, Auner teaches the detection of objects in the external environment of a vehicle (Paragraph [0001]) and more specifically:
   …
   upon determining that the detected low-density area is a shadow casted by the second object, [take appropriate action] (Abstract; Fig. 2 Elements 240 and 250; Paragraphs [0002], [0087]-[0088], and [0097]-[0098], i.e. Auner specifically teaches detecting shadows casted by a separate object and based on a detected shadow, the vehicle takes appropriate action while Doria above teaches the actions of determining… for a low density pixel formation and ignoring…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Doria to incorporate … upon determining that the detected low-density area is a shadow casted by the second object, [take appropriate action] of Auner. Doing so would help detect objects which would be used to navigate and/or maneuver a vehicle through a surrounding environment, as recognized by Auner (Paragraph [0002]).

Regarding claim 10, the combination of Doria and Auner teaches the system of claim 9. Doria further discloses:
wherein the processor is further programmed to:
   detect a second area, within a specified distance from the low-density area (Paragraph [0099]), comprising a second plurality of grid cells with an intensity exceeding a second threshold (Fig. 8 Elements 175 and 177; Paragraph [0038]); and
   based on the detected low-density area and the second area, determine that the second area represents a physical object (Paragraph [0044]).

Regarding claim 11, the combination of Doria and Auner teaches the system of claim 9. Doria further discloses:
wherein the processor is further programmed to determine a plurality of volumes (Paragraph [0039]), wherein each volume has a bottom placed on a ground surface and a top spaced upwardly from a ground surface; wherein the bottom matches a grid cell of the two-dimensional grid map (Paragraph [0039] and [0042]); and
   determine an intensity of each grid cell, matching a bottom of a volume, based on a number of Lidar reflections received from points within the respective volume (Paragraphs 

Regarding claim 12, the combination of Doria and Auner teaches the system of claim 9. Doria further discloses:
wherein the processor is further programmed to:
   determine that the detected low-density area is unexpected upon failing to identify a second object (Paragraphs [0038] and [0055]–[0056], i.e. if there is only one pixel formation then there are no other objects in the area and therefore no shadows)…
   determine that the unexpected low-density area represents the physical object (Paragraph [0044]).
Doria does not disclose:
…
   …[an object] that casts a shadow matching at least one of a location, dimensions, and a shape of the unexpected low-density area; and
   …
However in the same field of endeavor, Auner teaches:
…
   …[an object] that casts a shadow matching at least one of a location, dimensions, and a shape of the unexpected low-density area (Paragraph [0068], i.e. Auner specifically teaches that an object can be identified based on the dimensions and/or shape of its corresponding shadow while Doria above teaches detecting a low density area is not a shadow in the case that it is a single object in the area); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Doria to incorporate the teachings of …[an object] that casts a shadow matching at least one of a location, dimensions, and a shape of the unexpected low-density area of Auner. Doing so would help detect objects that may be effectively camouflaged or otherwise difficult to detect by one or more sensors of a vehicle and/or a human driver based on said objects’ shadows, as recognized by Auner (Paragraphs [0011] and [0012]).

Regarding claim 13, the combination of Doria and Auner teach the system of claim 12. Doria further discloses:
wherein the processor is further programmed to:
   select an expanded area of the two-dimensional grid map including the low-density area (Paragraph [0099], i.e. determining connectivity by determining if a continuous or semi-continuous blob is connected or not to a second one is selecting an expanded area);
   apply a filter with a second threshold to the expanded area of the two-dimensional grid map (Paragraph [0038], i.e. detecting a pixel formation only if there is a predetermined threshold of minimum data points in a certain defined area, i.e. a minimum pixel density/intensity and therefore filtering out those pixel formations not meeting the threshold); and
   upon identifying an occupied area within the expanded area, determine that the occupied area represents the physical object (Fig. 8 Elements 175 and 177; Paragraph [0044]).

claim 14, the combination of Doria and Auner teaches the system of claim 9. Doria further discloses: wherein determining that the low-density area represents the physical object further comprises using map data (Paragraphs [0030] and [0033], i.e. building modeling applications including models of buildings, indoor environments, or architecture that are matched with a detected location).

Regarding claim 15, the combination of Doria and Auner the system of claim 14. Doria further discloses: wherein the map data include at least one of (i) map data received from a remote computer, and (ii) historic map data received from a vehicle object detection sensor (Paragraph [0033], i.e. the server is a remote computer).

Regarding claims 1 and 21, the claim(s) recite analogous limitations to claim(s) 9 above and are therefore rejected on the same premise.

Regarding claim 5, the combination of Doria and Auner teaches the system of claim 1. Auner teaches wherein the processor is further programmed to determine that the detected low-density area is the shadow cast by the second object (Fig. 2 Elements 240 and 250; Paragraph [0087]-[0088]) based at least in part on (i) a second object shape (Paragraph [0068], i.e. dimensions of the object), (ii) a second object location (Paragraph [0068], i.e. distance between the object and the vehicle), (iii) a Lidar sensor location (Paragraphs [0026] and [0028]), and (iv) a Lidar sensor height (Paragraphs [0026] and [0028]).
The motivation of combining Doria and Auner is the same as that recited in claim 1.

claim 6, the combination of Doria and Auner the system of claim 1. Doria does not teach wherein the Lidar sensor is mounted to an infrastructure element. 
However in the same field of endeavor, Auner teaches wherein the Lidar sensor is mounted to an infrastructure element (Paragraph [0025], i.e. a bridge, an overpass, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Doria to incorporate the teachings of wherein the Lidar sensor is mounted to an infrastructure element, as taught by Auner. Doing so would allow shadows to be casted by objects that could be used to detect said objects that may be effectively camouflaged or otherwise difficult to detect by one or more sensors of a vehicle and/or a human driver based on said objects’ shadows, as recognized by Auner (Paragraphs [0011], [0012], and [0025])

Regarding claim 8, the combination of Doria and Auner the system of claim 1. Doria further discloses:
further comprising a vehicle computer programmed to:
   receive data, broadcasted by the Lidar sensor (Paragraph [0034]); and
   operate one or more vehicle actuators based at least in part on the received data (Paragraph [0081]).
Regarding claims 2 and 3, the claim(s) recite analogous limitations to claim(s) 14 and 15 above, respectively, and are therefore rejected on the same premise.

Regarding claims 22 and 23, the claim(s) recite analogous limitations to claim(s) 10 and 11 above, respectively, and are therefore rejected on the same premise.

Regarding claims 24 and 25, the claim(s) recite analogous limitations to claim(s) 12 and 13 above, respectively, and are therefore rejected on the same premise.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286. The examiner can normally be reached generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Geepy Pe can be reached on (571)270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663       
                                                                                                                                                                                                 /JAMES M MCPHERSON/Examiner, Art Unit 3663